Citation Nr: 1528000	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO. 13-11 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 2001 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs, (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

The most competent and probative evidence of record does not reflect that the Veteran currently has a hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 11101, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in October 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, examination reports, and the statements of the Veteran.  The Veteran was also scheduled for a hearing in May 2015 but did not attend and did not provide good cause for his absence.  As such, his request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704.

Lastly, the Veteran was provided a VA audiological examination in September 2012.  The VA examiner personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Further, neither the Veteran nor his representative has challenged the adequacy of the examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

II. General Legal Criteria

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

III. Factual Background and Analysis


The Veteran contends that he has experienced bilateral hearing loss as a result of in-service noise exposure.  The Veteran asserts that his work as on the flight line exposed him to noise from the flight deck.

The Veteran's DD-214's reflect that his primary specialty was a transportation specialist.  As such, his contentions with regard to noise exposure or acoustic trauma in service are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  As such, the Board finds his assertions as to noise exposure to be competent and credible.

In September 2012 the Veteran was provided a VA audiological examination.  The examiner reviewed the claims file, medical history, and noted the Veteran's in-service noise exposure.  A puretone threshold and Maryland CNC speech recognition test were also conducted, the results of which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
20
20
LEFT
25
25
20
25
30

Speech audiometry revealed speech recognition abolition of 98 percent for the right ear and 96 percent for the left ear.  The examiner reported that hearing loss was not disabling per 38 C.F.R. § 3.385 and therefore did not provide an opinion as to the etiology of the Veteran's alleged hearing loss.

As noted above, impaired hearing is considered a disability for VA purposes when the auditory threshold at any frequency (500 HZ - 4000 HZ) is 40 decibels or greater, or when the threshold is at least 26 decibels at any three frequencies (500 HZ - 4000 HZ) or when the Maryland CNC test scores are less than 94 percent.

The evidence in this case reflects that the Veteran does not currently have a hearing loss disability for VA purposes in either ear.  As described, the results of the audiometric testing in September 2012 do not reflect that the Veteran has a hearing loss disability as established by 38 C.F.R. § 3.385.  The Veteran has not challenged the accuracy of the September 2012 audiometric results and has not submitted any additional evidence in support of his contention of current hearing loss that meets the threshold requirements set out by 38 C.F.R. § 3.385.  While the Veteran is competent to report what comes to him through his senses (see Layno v. Brown, 6 Vet. App. 465 (1994)), including diminished hearing capacity, he is not competent to assess that he has a hearing loss disability for VA purposes.  Such determination may only be made by audiometric testing, and CNC Word List speech recognition testing.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In summary, the Board finds that evidence of a present disability has not been presented in the case of the Veteran's reported bilateral hearing loss; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no competent evidence of a hearing loss disability for VA purposes at any point during the claims period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also, Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


